        Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 1 of 21



                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________

WARREN I.,
                                                    Plaintiff,
             v.                                                       5:20-CV-495
                                                                      (ATB)

COMMISSIONER OF SOCIAL SECURITY,
                                         Defendant.
______________________________________________________________________

KIMBERLY A. SLIMBAUGH, ESQ., for Plaintiff
MOLLY CARTER, Special Asst. U.S. Attorney for Defendant

ANDREW T. BAXTER, U.S. Magistrate Judge

                     MEMORANDUM-DECISION and ORDER

      This matter was referred to me, for all proceedings and entry of a final judgment,
pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in
accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.
Local Rule 73.1, and the consent of the parties. (Dkt. Nos. 4, 7).

I.    PROCEDURAL HISTORY
      On May 24, 2017, plaintiff filed an application for Disability Insurance Benefits

(“DIB”) and Supplemental Security Income (“SSI”), alleging disability beginning May
19, 2014. (Administrative Transcript (“T”) 174-83). Plaintiff’s application was denied

initially on July 31, 2017. (T. 103-04). Administrative Law Judge (“ALJ”) Jude B.
Mulvey granted plaintiff’s request for a hearing and heard testimony from plaintiff and

vocational expert Robert Baker on February 12, 2019. (T. 52-82). On February 27,
2019, the ALJ issued an order denying plaintiff’s claim. (T. 15-27). The ALJ’s
        Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 2 of 21



decision became the Commissioner’s final decision when the Appeals Council denied
plaintiff’s request for review on March 24, 2020. (T. 1-6).

II.   GENERALLY APPLICABLE LAW

      A.     Disability Standard
      To be considered disabled, a plaintiff seeking disability insurance benefits or SSI
disability benefits must establish that he is “unable to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which
can be expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve months . . . .” 42 U.S.C. § 1382c(a)(3)(A). In
addition, the plaintiff’s
      physical or mental impairment or impairments [must be] of such severity
      that he is not only unable to do his previous work but cannot, considering
      his age, education, and work experience, engage in any other kind of
      substantial gainful work which exists in the national economy, regardless
      of whether such work exists in the immediate area in which he lives, or
      whether a specific job vacancy exists for him, or whether he would be
      hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).
      The Commissioner uses a five-step process, set forth in 20 C.F.R. sections
404.1520 and 416.920, to evaluate disability insurance and SSI disability claims.
      First, the [Commissioner] considers whether the claimant is currently
      engaged in substantial gainful activity. If he is not, the [Commissioner]
      next considers whether the claimant has a “severe impairment” which
      significantly limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment, the third inquiry is
      whether, based solely on medical evidence, the claimant has an impairment
      which meets or equals the criteria of an impairment listed in Appendix 1 of
      the regulations. If the claimant has such an impairment, the
      [Commissioner] will consider him disabled without considering vocational

                                             2
        Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 3 of 21



      factors such as age, education, and work experience . . . . Assuming the
      claimant does not have a listed impairment, the fourth inquiry is whether,
      despite the claimant’s severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the claimant is unable to
      perform his past work, the [Commissioner] then determines whether there
      is other work which the claimant can perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); see 20 C.F.R. §§ 404.1520,
416.920. The plaintiff has the burden of establishing disability at the first four steps.

However, if the plaintiff establishes that her impairment prevents her from performing
her past work, the burden then shifts to the Commissioner to prove the final step. Id.

      B.     Scope of Review
      In reviewing a final decision of the Commissioner, a court must determine
whether the correct legal standards were applied and whether substantial evidence
supported the decision. Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013); Brault v.
Soc. Sec. Admin, Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g)).
Substantial evidence is “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.
2012). It must be “more than a scintilla” of evidence scattered throughout the
administrative record. Id. However, this standard is a very deferential standard of
review “–even more so than the ‘clearly erroneous standard.’” Brault, 683 F.3d at 448.

      “To determine on appeal whether an ALJ’s findings are supported by substantial
evidence, a reviewing court considers the whole record, examining the evidence from
both sides, because an analysis of the substantiality of the evidence must also include
that which detracts from its weight.” Williams on behalf of Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). However, a reviewing court may not substitute its


                                             3
        Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 4 of 21



interpretation of the administrative record for that of the Commissioner, if the record
contains substantial support for the ALJ’s decision. Id. See also Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).
       An ALJ is not required to explicitly analyze every piece of conflicting evidence

in the record. See, e.g., Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles
v. Harris, 645 F.2d 122, 124 (2d Cir. 1981) (we are unwilling to require an ALJ

explicitly to reconcile every conflicting shred of medical testimony). However, the ALJ
cannot “‘pick and choose’ evidence in the record that supports his conclusions.” Cruz

v. Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No.
09-CV-6279, 2010 WL 5072112, at *6 (W.D.N.Y. Dec. 6, 2010).

III.   FACTS
       Plaintiff was born on May 5, 1972, making him 46 years old on the date of the

administrative hearing. (T. 59). He completed high school and had some college-level
education. (Id.). Plaintiff had a driver’s license and retained the ability to drive. (Id.).

He lived in a house with his mother and father. (Id.).
       The last full-time job plaintiff held was as a residence counselor in 2006. (T. 62).
After 2006, plaintiff held various part-time positions, including personal care assistant
and desk attendant. (T. 61-67). Plaintiff underwent spinal laminectomy surgery in May

2014. (T. 59-60). Although he returned to work after the surgery, his continued back
pain prevented him from working long hours. (T. 61). By 2016, the pain had become
“overwhelming.” (T. 61). Plaintiff experienced constant pain in his low back and
pelvic area. (T. 68). He also experienced pain radiating down his legs and into his feet;

however, this pain was “controlled through medication.” (T. 68). In addition to


                                              4
        Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 5 of 21



surgery and medication, plaintiff attempted to treat his back pain with different types of
injections. (T. 68). He also underwent a one-week spinal stimulator trial; however,

“that wasn’t something that worked.” (Id.). The pain medication affected plaintiff’s
memory and concentration. (T. 68-69). At home, plaintiff laid on the floor for pain

relief, for a combined six to seven hours a day. (T. 70). Although the medication took
care of his leg pain and spasms, he had decreased strength. (T. 71). Plaintiff was

considering a lumbar fusion as his next course of treatment. (T. 72-73).
      Plaintiff testified that because of his back pain, he could not sit for more than

fifteen minutes without becoming uncomfortable and needing to change positions. (T.
69). He could not stand for more than ten to fifteen minutes, or walk for more than
fifteen to twenty minutes. (Id.). He required a cane for walking long distances. (Id.).
Plaintiff could not lift more than five pounds. (T. 69-70). He had difficulty bending
and climbing more than one flight of stairs. (T. 70).
      Plaintiff also took medication for mental health issues, including bipolar

disorder, depression, and anxiety. (T. 71-72). The medication affected his
concentration and memory, but allowed him to “function.” (Id.).

      The ALJ’s decision and the parties’ briefs provide a detailed statement of the
medical and other evidence of record. Rather than reciting this evidence at the outset,

the court will discuss the relevant details below, as necessary to address the issues
raised by plaintiff.

IV. THE ALJ’S DECISION

      After reviewing the procedural history of the plaintiff’s application and stating

the applicable law, the ALJ found that plaintiff had not engaged in substantial gainful


                                             5
        Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 6 of 21



activity (“SGA”) since his alleged onset date. (T. 17). At step two of the sequential
evaluation, the ALJ found that plaintiff’s degenerative disc disease of the lumbar spine

was a severe impairment. (Id.) At step three, the ALJ found that plaintiff did not have
an impairment or combination of impairments that met or medically equaled the

severity of a Listed Impairment. (T. 19).
      At step four, the ALJ found that plaintiff had the RFC to perform less than the

full range of light work, as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b). (Id.).
Specifically, the ALJ found that plaintiff could not climb ladders, ropes or scaffolds,

but could occasionally climb stairs, crouch, stoop, crawl, and kneel. (Id.). He should
avoid moderate exposure to extreme temperatures, humidity and wetness. (T. 19-20).
The ALJ further found that plaintiff required the use of a cane for prolonged
ambulation, walking on uneven terrain or ascending and descending slopes. (T. 20).
Last, the ALJ found that claimant should be permitted to sit after standing for thirty
minutes, and to change positions for up to five minutes without being off task. (Id.).

      Next, the ALJ found that plaintiff was unable to perform his prior relevant work.
(T. 25). However, the ALJ evaluated the VE testimony and found that plaintiff was

capable of making a successful adjustment to other work that exists in significant
numbers in the national economy. (T. 27). Thus, the ALJ found that plaintiff was not

disabled. (Id.).

V.    ISSUES IN CONTENTION
      Plaintiff raises the following arguments in support of his position that the ALJ’s

decision is not supported by substantial evidence:

             1.    The ALJ erred in evaluating the opinion of plaintiff’s orthopedic
                   surgeon, Thomas Haher, M.D.
                                            6
        Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 7 of 21




             2.    The ALJ erred in evaluating plaintiff’s RFC.

             3.    The ALJ erred in evaluating plaintiff’s testimony, in violation of
                   SSR 16-3p.

             4.    Plaintiff is unable to perform sustained work activity as defined by
                   SSR 96-8p.

(Plaintiff’s Brief (“Pl.’s Br.”) at 10-17) (Dkt. No. 11). Defendant contends that the ALJ

properly evaluated the medical evidence, along with plaintiff’s subjective statements,

and that the Commissioner’s decision is supported by substantial evidence.

(Defendant’s Brief (“Def.’s Br.”) at 3-16) (Dkt. No. 12). For the following reasons, this

court finds that remand is warranted because the ALJ failed to apply the correct legal

standards in reaching her decision, calling into question whether her RFC determination

for modified light work is supported by substantial evidence.

                                     DISCUSSION

VI.   RFC/EVALUATING MEDICAL EVIDENCE

      A.     Legal Standards

             1.    RFC

      RFC is “what [the] individual can still do despite his or her limitations.

Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis. . . .” A “regular

and continuing basis” means eight hours a day, for five days a week, or an equivalent


                                             7
       Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 8 of 21


work schedule. Balles v. Astrue, No. 3:11-CV-1386 (MAD), 2013 WL 252970, at *2

(N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)

(quoting SSR 96–8p, 1996 WL 374184, at *2)); Babcock v. Berryhill, No. 5:17-CV-

00580 (BKS), 2018 WL 4347795, at *12-13 (N.D.N.Y. Sept. 12, 2018); Tankisi v.

Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir. 2013); Stephens v. Colvin, 200 F.

Supp. 3d 349, 361 (N.D.N.Y. 2016).

      In rendering an RFC determination, the ALJ must consider objective medical

facts, diagnoses, and medical opinions based on such facts, as well as a plaintiff’s

subjective symptoms, including pain and descriptions of other limitations. 20 C.F.R.

§§ 404.1545, 416.945. See Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999)

(citing LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)); Kirah D. v.

Berryhill, No. 3:18-CV-0110 (CFH), 2019 WL 587459, at *8 (N.D.N.Y. Feb 13, 2019);

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010). An ALJ must specify the functions

plaintiff is capable of performing, and may not simply make conclusory statements

regarding a plaintiff’s capacities. Roat v. Barnhart, 717 F. Supp. 2d 241, 267

(N.D.N.Y. 2010); Martone v. Apfel, 70 F. Supp. 2d at 150 (citing Ferraris v. Heckler,

728 F.2d 582, 588 (2d Cir. 1984); LaPorta v. Bowen, 737 F. Supp. at 183, Stephens v.

Colvin, 200 F. Supp. 3d 349, 361 (N.D.N.Y. 2016); Whittaker v. Comm’r of Soc. Sec.,

307 F. Supp. 2d 430, 440 (N.D.N.Y. 2004). The RFC assessment must also include a

narrative discussion, describing how the evidence supports the ALJ’s conclusions,

                                            8
       Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 9 of 21


citing specific medical facts, and non-medical evidence. Natashia R. v. Berryhill, No.

3:17-CV-01266 (TWD), 2019 WL 1260049, at *11 (N.D.N.Y. Mar. 19, 2019) (citing

SSR 96-8p, 1996 WL 374184, at *7).

             2.    Evaluating Medical Evidence

      The regulations regarding the evaluation of medical evidence have been amended

for claims filed after March 27, 2017, and several of the prior Social Security Rulings,

including SSR 96-2p, have been rescinded. According to the new regulations, the

Commissioner “will no longer give any specific evidentiary weight to medical opinions;

this includes giving controlling weight to any medical opinion.” Revisions to Rules

Regarding the Evaluation of Medical Evidence (“Revisions to Rules”), 2017 WL

168819, 82 Fed. Reg. 5844, at 5867–68 (Jan. 18, 2017), see 20 C.F.R. §§ 404.1520c(a),

416.920c(a). Instead, the Commissioner must consider all medical opinions and

“evaluate their persuasiveness” based on the following five factors: supportability;

consistency; relationship with the claimant; specialization; and “other factors.” 20

C.F.R. §§ 404.1520c(a)-(c), 416.920c(a)-(c).

      Although the new regulations eliminate the perceived hierarchy of medical

sources, deference to specific medical opinions, and assigning “weight” to a medical

opinion, the ALJ must still “articulate how [he or she] considered the medical opinions”

and “how persuasive [he or she] find[s] all of the medical opinions.” Id. at

§§ 404.1520c(a) and (b)(1), 416.920c(a) and (b)(1). The two “most important factors

                                            9
       Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 10 of 21


for determining the persuasiveness of medical opinions are consistency and

supportability,” which are the “same factors” that formed the foundation of the treating

source rule. Revisions to Rules, 82 Fed. Reg. 5844-01 at 5853. An ALJ is specifically

required to “explain how [he or she] considered the supportability and consistency

factors” for a medical opinion. 20 C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2). With

respect to “supportability,” the new regulations provide that “[t]he more relevant the

objective medical evidence and supporting explanations presented by a medical source

are to support his or her medical opinion(s) or prior administrative medical finding(s),

the more persuasive the medical opinions or prior administrative medical finding(s) will

be.” Id. at §§ 404.1520c(c)(1), 416.920c(c)(1). The regulations provide that with

respect to “consistency,” “[t]he more consistent a medical opinion(s) or prior

administrative medical finding(s) is with the evidence from other medical sources and

nonmedical sources in the claim, the more persuasive the medical opinion(s) or prior

administrative medical finding(s) will be.” Id. at §§ 404.1520c(c)(2), 416.920c(c)(2).

      Under the new regulations an ALJ must consider, but need not explicitly discuss,

the three remaining factors in determining the persuasiveness of a medical source’s

opinion. Id. at §§ 404.1520c(b)(2), 416.920c(b)(2). However, where the ALJ has

found two or more medical opinions to be equally well supported and consistent with

the record, but not exactly the same, the ALJ must articulate how he or she considered

those factors contained in paragraphs (c)(3) through (c)(5). Id. at §§ 404.1520c(b)(3),

                                            10
           Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 11 of 21


416.920c(b)(3).

                B.    Application

       Plaintiff argues that the ALJ improperly assessed the medical opinions of record,

including that of treating orthopedic surgeon, Thomas Haher, M.D. As a result,

plaintiff contends, the ALJ’s RFC for modified light work is not supported by

substantial evidence. In response, defendant maintains that the ALJ’s evaluation of the

medical evidence was sufficient, and that plaintiff has failed to undermine the

substantial evidence supporting the ALJ’s RFC determination. For the following

reasons, this court finds that the ALJ’s evaluation of the medical evidence of record

was legally insufficient and warrants remand.

       In reaching her RFC determination, the ALJ considered a number of medical

opinions concerning plaintiff’s physical limitations.1 On July 13, 2017, consultative

examiner Elke Lorensen, M.D. examined plaintiff and reviewed a lumbosacral spine x-

ray. (T. 480-84). Subsequent to her examination and imaging review, Dr. Lorensen

opined that plaintiff had “[n]o gross limitation sitting, standing, walking, [or] handling

small objects with the hands. (T. 483). She further opined that plaintiff had

“[m]oderate limitations for bending, lifting, and reaching.” (Id.).

       Plaintiff’s treating orthopedic surgeon, Dr. Thomas Haher, prepared a medical



       1
        Plaintiff does not appear to dispute the ALJ’s evaluation of the evidence as it relates to his
alleged mental impairments, nor does he argue that the RFC determination is deficient in this regard.

                                                   11
       Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 12 of 21


source statement (“MSS”) on September 11, 2017. (T. 696-99). The record reflects

that plaintiff treated with Dr. Haher for low back pain for over three years. (T. 470).

In his MSS, Dr. Haher noted that plaintiff’s prognosis was “guarded,” and that he

exhibited decreased range of motion in his low back. (T. 696). With respect to

functional limitations, Dr. Haher opined that plaintiff could only walk half a city block

without rest or severe pain. (T. 697). He further opined that plaintiff could only sit for

ten minutes at a time for no more than four hours total in an eight-hour work day, and

stand for five minutes at a time for no more than two hours in an eight-hour work day.

(Id.). Among other functional limitations, Dr. Haher opined that plaintiff could never

lift more than ten pounds in a competitive work situation, and could rarely twist,

stoop/bend, crouch/squat, or climb stairs. (T. 698). With respect to time off task and

absenteeism, Dr. Haher determined that plaintiff was likely to be off task 25% or more

of the time during a typical workday, and that his impairments or treatment would cause

him to miss more than four days of work per month. (T. 699). Dr. Haher indicated that

plaintiff’s pain, paresthesias, and numbness would require him to take unscheduled

breaks for approximately ten minutes every hour. (T. 697).

      The record also contains a MSS by plaintiff’s primary care physician, Federica

Manetti, M.D, prepared on May 30, 2018. (T. 700-03). Like Dr. Haher, Dr. Manetti

indicated that plaintiff’s prognosis was guarded, citing to objective signs including

decreased range of motion and “decreased sensation to pinprick and light touch” in the

                                            12
       Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 13 of 21


lower extremities. (T. 700). She opined that plaintiff could sit for no more than ten

minutes and stand for no more than five minutes at one time, and could not sit, stand, or

walk for more than two hours in an eight-hour workday. (T. 701). Like Dr. Haher, Dr.

Manetti opined that plaintiff required a job that permitted changing positions and

periods of walking around. (Id.). According to Dr. Manetti, plaintiff would require

unscheduled breaks approximately every five to ten minutes. (T. 701). She indicated

that plaintiff could rarely lift less than 10 pounds, and could never twist, bend, crouch

or climb ladders. (T. 702). Dr. Manetti further opined that plaintiff retained 50%

capacity for fine and gross manipulation with his upper extremities. (Id.). With respect

to reaching, she opined plaintiff could only use his arms 5% of the time during an eight-

hour workday for reaching in front of his body and overhead. (Id.). She indicated that

plaintiff would be off task 25% or more of the time during a typical workday. (T. 703).

      The ALJ specifically addressed each of the aforementioned opinions in her

written decision and identified the pertinent findings from each medical source. (T. 23-

25). The ALJ did not, however, provide a discussion regarding how persuasive she

found each medical sources’ opinion, pursuant to 20 C.F.R. §§ 404.1520c and

416.920c. The ALJ was obviously aware of the recently updated standards for

evaluating medical opinions, as she cited to the new regulations in her decision. (T.

20). Morever, the ALJ stated in pertinent part:

             As for medical opinion(s) and prior administrative medical

                                             13
           Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 14 of 21


                finding(s), we will not defer or give any specific evidentiary
                weight, including controlling weight, to any prior
                administrative medical finding(s) or medical opinion(s),
                including those from your medical sources.

(T. 23) This language is taken directly from the text of 20 C.F.R. §§ 404.1520c,

416.920c. Curiously, however, the ALJ proceeded to perform the precise analysis she

had rejected only a paragraph earlier–assigning Dr. Lorensen’s opinion “partial

weight,” Dr. Haher’s opinion “some weight,” and Dr. Manetti’s opinion “partial

weight.” (T. 23-25). Although the ALJ’s section dedicated to the evaluation of

medical source opinions spans approximately three pages, the majority is merely a

recitation of each medical source’s findings. (Id.). There is sparse explanation or

discussion found therein.

       Absent any specific guidance from the Second Circuit to the contrary,2 this court

does not go so far to find that an ALJ’s assignment of evidentiary weight to a medical

opinion in a claim filed after March 27, 2017, by itself, renders the decision legally

insufficient. However, the court is less inclined to excuse an ALJ’s failure to discuss

the persuasiveness of a medical opinion in any specific detail, per 20 C.F.R. §§

404.1520c(a)-(c) and 416.920c(a)-(c). The ALJ’s burden of articulating the basis for

her medical opinion evaluation has not been significantly altered by the new



       2
        As of the date of this decision, the Second Circuit has yet to consider any cases applying 20
CFR §§ 404.1520c and 416.920c. This is not surprising, given that courts in this Circuit only began
applying these new regulations in opinions issued within the last few years.

                                                   14
       Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 15 of 21


regulations, as “the factors to be considered in weighing the various medical opinions

in a given claimant’s medical history [remain] substantially similar” to those former

regulations contained in 20 C.F.R. §§ 404.1527(c) and 416.927(c). Cuevas v. Comm’r

of Soc. Sec., No. 20-CV-0502, 2021 WL 363682, at *9 (S.D.N.Y. Jan. 29, 2021)

(listing cases). Regardless of any allusion to the old regulations, an evaluation of the

medical opinion evidence which sufficiently comports with the essence of the new

regulations, and in particular sets forth a sufficient explanation of the ALJ’s

consideration of the supportability and consistency factors, should withstand judicial

scrutiny. On the other hand, an ALJ’s failure to adequately consider and apply the new

regulatory factors necessitates remand.

      Having reviewed the ALJ’s application of legal standards in this case, this court

cannot say that the ALJ sufficiently complied with the mandates of the new regulations

regarding the evaluation of medical opinions. As discussed below, the ALJ’s error did

not only include the failure to explain how persuasive she found the opinions of Dr.

Lorensen, Dr. Haher, and Dr. Manetti; she also failed to adequately address the

supportability and consistency factors, as required under 20 C.F.R. §§ 404.1520c(b)(2)

and 416.927(c)(b)(2).

      The ALJ afforded Dr. Lorensen’s opinion “partial” weight, noting that her “one

time examination is not consistent with the complete record of medical evidence that

indicates greater restrictions.” (T. 23). Clearly, however, the ALJ relied on the


                                            15
       Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 16 of 21


consultative examiner’s findings to some extent with respect to plaintiff’s ability to

perform the standing, sitting, and walking requirements of light work, as both Dr.

Haher and Dr. Manetti opined that plaintiff could not satisfy such exertional

requirements.

      Despite her apparent reliance on the opinions formed by Dr. Lorensen, the ALJ’s

assessment of that opinion did not provide a discussion consistent with the

requirements of 20 C.F.R. §§ 404.1520c and 416.920c. The ALJ’s lack of explanation

regarding the supportability and consistency factors is of particular concern. The

“supportability” factor asks how well a medical source supported their opinion(s) with

“objective medical evidence” and “supporting explanations.” See 20 C.F.R. §§

404.1520c(c)(1), 416.920c(c)(1). The new rules provide that the strength of a medical

opinion is increased as the relevance of the objective medical evidence and

explanations increase. Id. In other words, “supportability is an inquiry geared toward

assessing how well a medical source supported and explained their opinion(s).”

Cuevas v. Comm’r of Soc. Sec., 2021 WL 363682, at *10.

      Here, the ALJ failed to discuss what, if any, “objective medical evidence” and/or

“supporting explanations” provided by Dr. Lorensen she relied on in evaluating the

opinion. Considering the brevity of Dr. Lorensen’s medical source statement, and lack

of supporting explanation, the court questions how the ALJ came to the conclusion that

the consultative examiner’s opinion constituted substantial evidence for the RFC


                                            16
       Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 17 of 21


determination. This is especially true, considering that Dr. Lorensen’s opinion is

directly contradicted by the opinions provided by two of plaintiff’s treatment providers,

which otherwise do not support the ALJ’s finding that plaintiff could engage in

substantial gainful employment.

      The ALJ also failed to adequately address the consistency factor with respect to

Dr. Lorensen’s opinion. The new rules provide that the greater the consistency

between a particular medical opinion and the other evidence in the medical record, the

stronger that medical opinion becomes. 20 C.F.R. §§ 404.1520c(c)(2), 416.920c(c)(3).

“Consistency is an all-encompassing inquiry focused on how well a medical source is

supported, or not supported, by the entire record, not just what a medical source had

available to them.” Cuevas v. Comm’r of Soc. Sec., 2021 WL 363682, at *10.

      In her decision, the ALJ actually refers to a lack of consistency between Dr.

Lorensen’s opinion with the “complete record of medical evidence that indicates

greater restrictions.” (T. 23). The ALJ provides no further explanation as to what

portions of the opinion are inconsistent with which medical evidence, and what, if any,

of Dr. Lorensen’s limitations garner support from the longitudinal record.

Nevertheless, the ALJ’s brief reference to consistency clearly detracts weight, or

persuasiveness, from the less restrictive findings of Dr. Lorensen–the only medical

source of record who opined that plaintiff could perform the standing, sitting and

walking requirements of light work. Considering the ALJ’s reliance on Dr. Lorensen’s


                                           17
       Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 18 of 21


opinion, the lack of explanation surrounding it degree of consistency with the

longitudinal record precludes the court from determining whether substantial evidence

supports the ALJ’s RFC determination. See Hickman ex rel. M.A.H. v. Astrue, 728 F.

Supp. 2d 168, 173 (N.D.N.Y. 2010) (“The ALJ must ‘build an accurate and logical

bridge from the evidence to [his] conclusion to enable a meaningful review.’ ”).

      The ALJ’s application of the new regulations is equally insufficient as to Dr.

Haher and Dr. Manetti’s more restrictive opinions. In evaluating both opinions, the

ALJ focused on the their lack of consistency with the treating providers’ physical

examination of plaintiff performed that same day. Ultimately, the ALJ found that Dr.

Haher and Dr. Manetti’s restrictive limitations were inconsistent with their

contemporaneous, unremarkable objective findings upon examination. (T. 24-25).

However, in limiting her consistency evaluation in such a manner, the ALJ neglected to

address the fact that “evidence from a medical source who has a longstanding treatment

relationship with an individual may contain some inconsistencies over time due to

fluctuations in the severity of an individual’s impairments.” Revisions to Rules, 82 FR

5844-01. Although plaintiff’s findings upon examination may have been benign on the

date of the examinations, the longitudinal record contains other evidence that could,

arguably, support the treating sources’ restrictive opinions. Although the ALJ is not

required “explicitly to reconcile every conflicting shred of medical testimony” in her

decision, Miles v. Harris, 645 F.2d 122, 124 (2d Cir. 1981), the ALJ’s failure to


                                           18
       Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 19 of 21


address any other evidence of record goes against the agency’s mandate that an ALJ

consider “the extent to which a medical source’s opinion is consistent with the

evidence from other medical sources and nonmedical sources in the claim.” Revisions

to Rules, 82 FR 5844-01.

       The ALJ’s discussion of the supportability factor relative to Dr. Haher and Dr.

Manetti’s opinions is equally wanting, as it lacks any discussion as to the degree of

explanation provided in each opinion, including the clinical findings and objective

signs cited, for the restrictive limitations set forth.

       The new regulations promulgated by the Social Security Administration set forth

a “minimum level of articulation” to be provided in determinations and decisions, in

order to “provide sufficient rationale for a reviewing adjudicator or court.” 82 FR

5844-01; see 20 C.F.R. §§ 404.1520c(b) and 416.920c(b) (“We will articulate in our

determination or decision how persuasive we find all of the medical opinions . . . in

your case record[.]”) (emphasis added); §§ 404.1520c(b)(2) and 416.920c(b)(2) ([W]e

will explain how we considered the supportability and consistency factors for a medical

source’s medical opinions . . . in your determination or decision.”) (emphasis added).

As discussed, the ALJ’s failure in this case to meet these minimum levels of

articulation frustrates this court’s ability to determine whether her disability

determination was supported by substantial evidence. On remand, the ALJ should

articulate how persuasive she finds the medical opinions of record, pursuant to 20


                                               19
       Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 20 of 21


C.F.R. §§ 404.1520c and 416.920c. In particular, the ALJ should consider the relevant

factors, and specifically explain how she considered the supportability and consistency

factors as to each medical opinion per 20 C.F.R. §§ 404.1520c(b)(2) and

416.920c(b)(2).

VII. NATURE OF REMAND

      Because remand is necessary for further administrative proceedings, this court

need not address plaintiff’s additional arguments. See, e.g., Bell v. Colvin, No.

5:15-CV-01160, 2016 WL 7017395, at *10 (N.D.N.Y. Dec. 1, 2016) (declining to

reach arguments “devoted to the question whether substantial evidence supports

various determinations made by [the] ALJ” where the court had already determined

remand was warranted); Morales v. Colvin, No. 13-CV-6844, 2015 WL 2137776, at

*28 (S.D.N.Y. May 4, 2015) (the court need not reach additional arguments regarding

the ALJ’s factual determinations “given that the ALJ’s analysis may change on these

points upon remand”).

      “When there are gaps in the administrative record or the ALJ has applied an

improper legal standard . . . remand to the Secretary for further development of the

evidence” is generally appropriate. Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980).

This court cannot conclude that “substantial evidence on the record as a whole

indicates that the [plaintiff] is disabled[,]” and thus, I cannot recommend a remand

solely for the determination of benefits. See Bush v. Shalala, 94 F.3d 40, 46 (2d Cir.


                                           20
         Case 5:20-cv-00495-ATB Document 13 Filed 03/08/21 Page 21 of 21


1996).

      WHEREFORE, based on the findings above, it is

      ORDERED, that the decision of the Commissioner is REVERSED and this

case REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for further

proceedings consistent with this Memorandum-Decision and Order, and it is

      ORDERED, that the Clerk enter judgment for PLAINTIFF.



Dated: March 8, 2021




                                         21
